Citation Nr: 0805952	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  06-32 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Whether new and material evidence had been presented to 
reopen the claim of service connection for a back disability. 

2. Entitlement to a rating higher than 30 percent for 
duodenal ulcer disease with hiatal hernia and 
gastroesophageal reflux disease.  

3. Entitlement to a rating higher than 20 percent for 
residuals of a left ankle strain with degenerative arthritis  


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, 
Attorney at Law Esquire


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1945 to September 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in February 2006, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho.  

In January 2007, the RO notified the veteran and his counsel 
that the veteran's records were being transferred to the 
Board.  The RO also provided notice that the veteran had 90 
days from the date of the notice, January 23, 2007, to submit 
addition evidence, citing 38 C.F.R. § 20.1304. 

In June and in July 2007, more than 90 days after mailing the 
notification of certification of the appeal on January 23, 
2007, the veteran submitted additional evidence, pertaining 
to the claim for increase duodenal ulcer disease, directly to 
the Board.  Under 38 C.F.R. §  20.1304(b), additional 
evidence submitted to the Board more than 90 days after 
mailing of notification of certification of the appeal will 
not be accepted by the Board unless the appellant 
demonstrates, in writing, good cause for the delay.  As the 
additional evidence was not accompanied by a motion for good 
cause for the delay, under 38 C.F.R. § 20.1304(b)(1), the 
evidence is referred to the RO without action by the Board.  

In January 2008, the case was advanced on the docket due to 
the veteran's age.  38 U.S.C.A. § 7107; 38 C.F.R. 
§ 20.900(c).  

The application to reopen the claim of service connection for 
a back disability is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  




FINDINGS OF FACT

1. Duodenal ulcer disease with hiatal hernia and 
gastroesophageal reflux disease is manifested by complaints 
of pain, but material weight loss, anemia, recurrent 
incapacitating episodes or severe impairment of health is not 
demonstrated. 

2. The residuals of a left ankle strain with degenerative 
arthritis are manifested by marked limitation of motion, but 
ankylosis of the ankle or impairment that more nearly 
approximates ankylosis of the ankle is not demonstrated.  


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 30 percent for 
duodenal ulcer disease with hiatal hernia and 
gastroesophageal reflux disease have not been met.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.114, Diagnostic Code 7346 (2007).  

2. The criteria for a rating higher than 20 percent for 
residuals of a left ankle strain with degenerative arthritis 
have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5271 (2007).   


Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice requirements in a claim for increase include 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Also, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 2008)

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).



On the claims for increase, the RO provided pre- and post- 
adjudication VCAA notice by letters, dated in August 2005, in 
November 2005, and in September 2006.  The notice included 
the type of evidence needed to substantiate the claims, 
namely, evidence that the disabilities had become worse and 
the effect that the worsening had on employment and daily 
life. 

The veteran was informed that VA would obtain VA records and 
records from other Federal agencies, and that he could submit 
private medical records or authorize VA to obtain the records 
on his behalf.  He was asked to submit evidence that would 
include evidence in his possession that pertained to the 
claims. The notice included the provisions for the effective 
date of the claims and for rating the disabilities. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006)(notice of the 
elements of the claim); and of Vazquez-Flores v. Peake, No. 
05-0355, (U.S. Vet. App. Jan. 30, 2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except for the criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability). 

To the extent the content of the VCAA notice was deficient as 
to the criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the veteran is represented by counsel, who 
acknowledged receipt of the statement of the case and 
disagreed with the findings in the statement of the case, 
which contained the Diagnostic Codes under which the veteran 
is rated and the criteria necessary for entitlement to a 
higher disability rating. 

And although representation by counsel does not alleviate 
VA's obligation to provide compliant VCAA notice, 
representation is a factor that must be considered when 
determining whether that veteran has been prejudiced by any 
notice error.  Under the circumstances of this case, it is 
not unreasonable to conclude that counsel is acting with the 
full authority and knowledge of the veteran and to attribute 
to the veteran, counsel's actions, acknowledging the findings 
in the statement of the case, which address the Diagnostic 
Codes under which the disabilities are rated.   Counsel's 
involvement with and knowledge of the claim demonstrates that 
the veteran had a meaningful opportunity to participate in 
his claims.  Because he had a meaningful opportunity to 
participate in his claims, the veteran has not been 
prejudiced by the Vazquez-Flores content error.  Overton 
v. Nicholson, 20 Vet. App. 427, 438-39 (2006); Sanders v. 
Nicholson, 487 F.3d 881 (2007). 

Also, at this stage of the appeal when the veteran already 
has notice of the rating criteria, provided in the statement 
of the case, there is no reasonable possibility that further 
notice of the exact same information would aid in 
substantiating the claims, and any deficiency as to the 
content of the VCAA notice regarding the claims is harmless 
error.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  

The RO has obtained VA records, and the veteran was afforded 
VA examinations for the claims for increase.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 
C.F.R. § 3.159(c)(4)(i).

As no additional evidence remains to be obtained, no further 
assistance to the veteran is required to comply with the duty 
to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles

A rating for a service-connected disability is determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based as far as 
practical on average impairment in earning capacity.  
Separate Diagnostic Codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).  

When a question arises as to which of two ratings shall be 
assigned, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.


Duodenal Ulcer Disease with Hiatal Hernia and 
Gastroesophageal Reflux Disease

Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating.  
Rather, weight loss becomes of importance where there is 
appreciable loss which is sustained over a period of time.  
In evaluating weight loss generally, consideration will be 
given not only to standard age, height, and weight tables, 
but also to the particular individual's predominant weight 
pattern as reflected by the records.  38 C.F.R. § 4.112.

Diseases of the digestive system produce a common disabling 
picture characterized in the main by varying degrees of 
abdominal distress or pain, anemia, and disturbances in 
nutrition.  Consequently, certain coexisting diseases in this 
area do no lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. 
§ 4.14.  38 C.F.R. § 4.113.  

Ratings for gastrointestinal disorders under Diagnostic Codes 
7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, 
inclusive, will not be combined with each other.  A single 
rating will be assigned under the Diagnostic Code which 
reflects the predominant disability picture, with elevation 
to the next higher rating where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.

Under 38 C.F.R. § 4.114, Diagnostic Code 7305, the criteria 
for the next higher rating for duodenal disease, 40 percent, 
are moderately severe symptoms with impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  

Under 38 C.F.R. § 4.114, Diagnostic Code 7346, the criteria 
for the next higher rating for a hiatal hernia, 60 percent, 
are symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health. 

Factual Background

VA records disclose that in December 2003 the veteran weighed 
184 pounds and in April 2004, he veteran weighed 177 pounds.  
On VA examination in September 2005, the veteran was 
independent in his activities of daily living.  He did not 
work and had not worked since 1960.  On physical examination, 
the veteran was described as 69 1/2 inches tall and his weight 
was 176 pounds.  

On VA examination in December 2005, the veteran complained of 
increasing abdominal pain and tenderness over the last six 
months.  He stated that he had an involuntary weight loss of 
23 pounds since February 2005.  He denied having regular 
cramping abdominal pain, diarrhea, or constipation.  

On physical examination, the veteran had soft and significant 
tenderness in the left hemi-abdomen.  There was minimal 
guarding.  The bowel sounds were positive. There was no 
organomegaly or masses.  An esophagogastroduodenoscopy showed 
a hiatal hernia, but no evidence of active duodenal ulcer 
disease. 

The assessment was a history of a duodenal ulcer and hiatal 
hernia with exacerbation of symptoms with poorly controlled 
pain on the current regimen of antacids.  

Analysis

The Board finds the veteran's statements credible and he is 
competent to describe his symptoms. 

Under 38 C.F.R. § 4.114, Diagnostic Code 7305, the criteria 
for the next higher rating for duodenal disease, 40 percent, 
are moderately severe symptoms with impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year. 

While the veteran stated that he had lost 23 pounds since 
February 2005, his weight in September 2005 was 176 pounds 
and in December 2003 he weighed 184 pounds and in April 2004 
he veteran weighed 177 pounds.  Given the veteran's 
predominant weight pattern, which ranged from 184 to 176 
pounds over nearly a two year period, the Board finds that 
there was only minor weight loss.  38 C.F.R. § 4.112. 

Also although the veteran complained of increasing abdominal 
pain and tenderness,  impairment of health manifested by 
anemia and weight loss or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year, the criteria for the next higher rating under 
Diagnostic Code 7305 have not been demonstrated.  The absence 
of objective findings of the criteria for the next higher 
rating out weighs the veteran's statements as to the degree 
of current impairment. 

Under 38 C.F.R. § 4.114, Diagnostic Code 7346, the criteria 
for the next higher rating for a hiatal hernia, 60 percent, 
are symptoms of pain, vomiting, material weight loss, and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.

Although the veteran complained of increasing abdominal pain 
and tenderness,  vomiting, material weight loss, and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health have 
not been demonstrated.  The absence of objective findings of 
the criteria for the next higher rating out weighs the 
veteran's statements as to the degree of current impairment. 

Accordingly, under either Diagnostic Code 7305 or Diagnostic 
Code 7346, the preponderance of the evidence is against the 
claim and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).  

Left Ankle Strain with Degenerative Arthritis

Degenerative joint disease or arthritis is rated on the basis 
limitation of motion under the appropriate Diagnostic Code 
for the specific joint involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement. 38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). Also 
with any form of arthritis, painful motion is factor to be 
considered. 38 C.F.R. § 4.59.



Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, the current 20 
percent rating is the  maximum schedular rating for 
limitation of motion of the ankle. 

The criteria for a higher rating, 30 percent, under 
Diagnostic Code 5270 are ankylosis in plantar flexion, 
between 30 degrees and 40 degrees, or in dorsiflexion, 
between 0 degrees and 10 degrees, a 30 percent rating is 
warranted.  

Factual Background

The Board finds the veteran's statements credible and he is 
competent to describe his symptoms.

On VA examination in September 2005, the veteran's claim file 
was reviewed by the examiner.  The veteran complained of left 
ankle pain since service and that the pain had increased 
since his last VA examination in 2004.  He described the pain 
as being a 7 or 8 on a scale of 10.  He indicated that 
walking for 1/4 of a mile increased the pain to a level of 10, 
and it took about half a day for the pain to decrease.  He 
stated that he had daily swelling associated with activity 
and occasional heat and redness.  He also stated the without 
a brace he experienced instability.  He denied any locking.  
He did use a cane.  He was independent in his activities of 
daily living.  He did not work and had not worked since 1960.  

On physical examination, the veteran was had normal appearing 
skin of the lower extremities with dorsalis and posterior 
tibial pulses present, bilaterally.  He complained of diffuse 
tenderness on his left ankle to touch, but there was no 
effusion or redness.  Passive ankle motion was 5 degrees of 
dorsiflexion and 35 degrees plantar flexion.  On active 
motion, dorsiflexion was to 7 degrees and plantar flexion was 
to 14 degrees.  On five repetitions of non-weight-bearing 
dorsiflexion and plantar flexion, he had no pain or fatigue, 
although he stated that if he had gone through more 
repetitions, his ankle would have hurt.  When standing and 
trying to toe raise, he was unable to raise up on his toes 
unassisted, but on holding the examiners' hand he was able to 
raise up less than 5 degrees but complained of pain and 
fatigue from the first repetition.  He was able to complete 
five repetitions, but each repetition subsequently caused his 
left ankle to become shakier.  X-rays revealed slight 
narrowing of the ankle mortis, which appeared unchanged when 
compared with previous views.  There were mild degenerative 
changes about the ankle.  The subtalar joint was 
unremarkable.  The diagnostic assessment was a left ankle 
strain with degenerative joint disease.  The examiner noted 
that the veteran's pain and functionality were similar to the 
examination in 2004.  

On VA examination in December 2005, the veteran complained of 
daily ankle pain, which was worse on walking or standing and 
often woke him up at night.  He took medication for pain, but 
it provided little relief.  He used an air cast and crutches.  
He came to the examination in a wheelchair.  

On physical examination, the veteran sat in a wheel chair in 
no acute distress.  He gave full effort during the 
examination.  For the left ankle, he had 10 degrees of 
dorsiflexion, 30 degrees of plantar flexion, 10 degrees of 
eversion, and 15 degrees of inversion.  He had pain and 
tenderness after 4 or 5 repetitions of motion.  The 
architecture of the left ankle appeared normal.  There was no 
tenderness to palpation or significant erythema or warmth.  
The anterior drawer's sign was negative.  The examiner 
commented that the veteran was basically non-ambulatory 
because of the degenerative arthritis in his ankles since he 
could barely walk 2 or 3 steps without the use of crutches 
during the examination and his significant pain was not well 
controlled and he had significantly reduced range of motion.  
He would certainly need surgery on his right ankle and 
possibly on his left ankle as well.  

Analysis

The veteran is currently assigned the maximum schedular 
rating of 20 percent for disability of the left ankle in the 
absence of ankylosis of the ankle.  For a 30 percent rating 
ankylosis would have to be in plantar flexion, between 30 
degrees and 40 degrees, or in dorsiflexion, between 0 degrees 
and 10 degrees.  Ankylosis is stiffening or fixation of a 
joint as the result of a disease process, with fibrous or 
bony union across the joint.  Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996).  



The evidence is clear that the veteran does not have 
ankylosis of the left ankle in as much as he retains some 
motion in the ankle.  He attended the recent examination in a 
wheel chair, but the Board notes that he has had a total 
replacement of each knee and that he has bilateral ankle 
disabilities with the disability of the nonservice-connected 
right ankle being the most severe to the extent that surgery 
has been recommended for the right ankle and it was 
speculated at the recent examination that he might need 
surgery on the left ankle.  And although the examiner noted 
that the veteran was basically non-ambulatory due to 
bilateral ankle arthritis but the clinical findings on that 
examination do not indicate that the left ankle disability is 
so severe as to more nearly approximate ankylosis of the left 
ankle.  The absence of objective findings of the criteria for 
the next higher rating out weigh the veteran's statements as 
to the degree of current impairment.

Accordingly, the criteria for a schedular rating higher than 
20 percent for residuals of a left ankle strain with 
degenerative arthritis have not been met.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

Extraschedular Rating

In an exceptional case where the schedular standards are 
found to be inadequate, the RO is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular rating commensurate with the average earning 
capacity impairment.  38 C.F.R. § 3.321(b)(1).  The criterion 
for referral is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  Although the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  



In this case, the evidence does not indicate the presence of 
the required frequent hospitalization or marked interference 
with employment.  So, given the lack of evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board finds no basis to refer this case for consideration 
of an extraschedular rating. 


ORDER

A rating higher than 30 percent for duodenal ulcer disease 
with hiatal hernia and gastroesophageal reflux disease is 
denied.  

A rating higher than 20 percent for residuals of a left ankle 
strain with degenerative arthritis is denied.  

REMAND

On the application to reopen the claim of service connection 
for a back disability, the VCAA notice requirements must 
include notice of the evidence and information that is 
necessary to reopen the claim and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006). 

In the VCAA notice, dated in November 2005, the RO notified 
the veteran that the claim had been previously denied in 1948 
and again in 1949 because a back disability was not shown to 
exist at the time and that new and material evidence must 
relate to the reason the claim was previously denied.

The record shows that the RO last denied the veteran's 
application to reopen the claim in a rating decision in July 
2004.  After the veteran was notified of the adverse 
determination and of his appellate rights he did not appeal 
the rating decision.  The evidence then of record include the 
service medical records and VA records, dated in 1996 and 
1999, documenting degenerative changes of the lumbar spine by 
x-ray.  

In a new and material evidence claim, it must first be 
determined if the evidence presented since the last final 
disallowance of the claim is new and material.  The 
unappealed rating decision of July 2004 was the last final 
disallowance of the claim. 

For this reason, the VCAA notice in November 2005 was 
defective.  In order to cure the defect, the claim is 
remanded for the following action. 

1. Ensure VCAA compliance with 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The notice should identify the rating 
decision in July 2004 as the last final 
disallowance of the claim and that the 
evidence previously of record include the 
service medical records; the report of VA 
examination in February 1948; extracts 
from VA records, dated in March 1996 and 
October 1999, pertaining to x-rays 
findings of degenerative changes of the 
lumbar spine; and a lay statement, dated 
in March 2004. 

2. After the development requested has 
been completed, adjudicate the claim.  If 
the benefit sought remains denied, 
furnished the veteran a supplemental 
statement of the case and return the case 
to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


